Title: To Alexander Hamilton from James McHenry, 31 January 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 31st Jany 1799.
          
          Enclosed is a letter to my Chief Clerk from Captain Stille of the 2n regiment of artillerists and Engineers praying to be disencumbered of a Lieutenant that temporarily was attached to his Company. I incline to think the recommendations upon which Carmichael, the officer, in question was appointed, were framed without due consideration. They presented him as possessed of the mathematics, surveying, and drawing, at least so far as connected with the latter, and in other respects, a qualified candidate
          It is distressing that disqualified persons should get introduced into such Corps and difficult to get rid of them. If you can with propriety, gratify Captn Stille, who is a promising officer, I wish it to be done
          I am, Sir, with very great respect your most Obd Hbl St
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        